Application by petitioner
(1) to punish respondent, Arthur Martin Goldberg, a resigned attorney and counselor-at-law, for contempt of court, upon his alleged failure to comply with this court’s order dated October 5, 1982 which accepted his resignation as attorney, and his failure to comply with the rules of this court;
(2) to appoint an attorney, pursuant to section 691.10 (g) of the Rules Governing the Conduct of Attorneys of this court (22 NYCRR) to inventory the respondent’s files and to take such action as may be indicated to protect the interest of his clients and the public;
(3) to refer the evidence of the respondent’s unlawful practice of law to the District Attorney of Nassau County for such action as he may deem appropriate pursuant to section 486 of the Judiciary Law.
Application granted.
The matter of the respondent’s contempt is referred to Honorable Max H. Galfunt (former Judge of the Criminal Court of the City of New York), 216 Beach 143rd Street, Neponsit, New York 11694, as a Special Referee, to hear and report.
The following named attorney is appointed to inventory the respondent’s files and to take such action as is necessary to protect the interest of his clients and of the public: Edward Sawchuk, Esq., 68 Middagh St., Brooklyn, New York 11201.
*536The petitioner is authorized to turn over to the District Attorney of Nassau County any evidence of respondent’s unlawful practice of law for any action that the District Attorney may deem appropriate. Mollen, P. J., Mangano, Thompson, Bracken and Rubin, JJ., concur.